DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.

Election/Restrictions
Applicant’s election of Group II, claims 11-12 and 14-22, drawn to a nonaqueous electrolyte liquid in the reply filed on 04 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected nonaqueous electrolyte liquid and an alkaline earth metal secondary battery, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-12, and 14-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “the neutral organic molecule is ligand-exchanged with the another organic molecule in the nonaqueous solvent”. The specification of the file application does not provide sufficient support for this limitation of independent claim 11 where, specifically, “the neutral organic molecule” and “the another organic molecule” (emphases added) are ligand-exchanged with one another. There appears to be only support for specific molecules that ligand exchanged [0033, 0071] and not the generic as claimed. This rejection also applies to claims 12 and 14-22 as the claims draw dependency from claim 11. Appropriate correction is required.

Relevant Art
Examiner notes the following references that were not relied upon in the rejections of this Office Action as relevant prior art to the claimed subject matter.
Helferrich; “’Ligand Exchange’: A Novel Separation Technique”; Nature Publishing Group, 1961
Gagnon et al; WO 2018/072024; “SULPHAMIC ACID DERIVATIVES AND PRODUCTION METHODS THEREOF” obtained from WIPO Patentscope
Nakagura et al; WO 2016/111151; “NON-AQUEOUS ELECTROLYTIC SOLUTION AND POWER STORAGE DEVICE USING THE SAME” obtained from WIPO Patentscope

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watahiki et al (US 2014/0162143 Al). Hereinafter referred to as Watahiki.
Regarding claim 11, Watahiki discloses a nonaqueous electrolyte liquid for an alkaline earth metal secondary battery (“an electrolytic solution for an electrochemical device” [0021]), the nonaqueous electrolyte liquid comprising:
a nonaqueous solvent (“organic solvent” [0172]) containing a neutral organic molecule (“Said organic solvent includes, for example, the one composed of one or more kinds of solvents selected from ether type solvent, alcohol type solvent, carbonate type 
an alkaline earth metal cation (“magnesium ion” [0092]), another organic molecule (“R7” [0181], referring to formula [10]), and an anion (“X” [0092], referring to formula [1]), wherein the alkaline earth metal cation, the another organic molecule, and the anion are included in an alkaline earth metal salt to be dissolved in the nonaqueous solvent (“dissolving said complex pertaining to the present invention into the organic solvent pertaining to the present invention” [0180]);
wherein the another organic molecule is coordinated to the alkaline earth metal cation in the alkaline earth metal salt (“Said complex may be the complex in which 2 molecules of the general formula [2] is coordinated to 1 molecule of the magnesium salt represented by the general formula [1], specifically, the complex represented by the following general formula [10]” [0181]), the neutral organic molecule is a carbonic acid ester (“alkylcarbonyloxy group” [0121]), a carboxylic acid ester (“cyclic carboxylic acid ester group” [0201]), a phosphoric acid ester (“phosphono group” [0147]), or a sulfonic acid ester ([0185], referring to formula [10-4] where a sulfonic acid ester takes place of R7 of formula 10 shown in [0181]), and
the neutral organic molecule is ligand-exchanged with the another organic molecule in the nonaqueous solvent (“the electrolytic solution obtained from the complex pertaining to the present invention is estimated to become the electrolytic solution which is capable of repeating charge-discharge, due to rapid progress of elimination of the ligand (the compound represented by the general formula [2] pertaining to the present invention) from the magnesium complex in a reduction reaction (a deposition reaction of 
Regarding claim 12, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the another organic molecule is an acetonitrile molecule ([0187], referring to general formula [10-6] where an acetonitrile molecule  takes place of the component R7- of general formula [10] in [0181]).
Regarding claim 14, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the alkaline earth metal cation is a magnesium cation (inherent of “magnesium complex” [0180])
Regarding claim 15, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the neutral organic molecule is a carbonic acid ester (“carbonate type solvent” [0173]).
Regarding claim 16, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the neutral organic molecule is propylene carbonate (“carbonate type solvent includes, for example, … propylene carbonate” [0173]).
Regarding claim 17, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the anion is at least one selected from the group consisting of Cl- (“a chloride ion” [0092] on p. 5), Br- (“a bromide ion” [0092] on p. 5), I- (“a iodide ion” [0092] on p. 5), BF4- (“a tetrafluoroborate ion” [0092] on p. 5), PF6- (“a 6- (“a hexafluoroarsenate ion” [0092] on p. 5), SbF6-, SiF6-, ClO4- (“a perchlorate ion” [0092] on p. 5), AlCl4-, FSO3-, CF3SO3-, C4F9SO3-, [N(FSO2)2]- ([0092], referring to general formula [7]), [N(CF3SO2)2]- ([0092], referring to general formula [7]), [N(C2F5SO2)2]- ([0092], referring to general formula [7]), [N(FSO2)(CF3SO2)2]-, CF3BF3-, C2F5BF3-, and CB11H12-.
Regarding claim 18, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 17 above, and wherein the anion is at least one selected from the group consisting of PF6- (“a hexafluoroborate ion” [0092] on p. 5), FSO3-, [N(FSO2)2]- ([0092], referring to general formula [7]), [N(CF3SO2)2]- ([0092], referring to general formula [7]), [N(C2F5SO2)2]- ([0092], referring to general formula [7]), [N(FSO2)(CF3SO2)2]-, and CB11H12-.
Regarding claim 20, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein: the neutral organic molecule is the carboxylic acid ester, and the carboxylic acid ester is one selected from the group consisting of y-valerolactone, 7- caprolactone, c-caprolactone, a-acetolactone, methyl acetate, propyl acetate, methyl propionate, ethyl propionate, propyl propionate, butyl propionate, and derivatives thereof (“ester type solvent includes, for example, methyl formate, ethyl formate, butyl format, methyl acetate, ethyl acetate, butyl acetate, methyl propionate, ethyl propionate, butyl propionate, butyrolactone, or the like” [0173]).
Regarding claim 22, Watahiki discloses all of the limitations for the nonaqueous electrolyte as set forth in claim 11 above, and wherein: the neutral organic molecule is the sulfonic acid ester, and the sulfonic acid ester is one selected from the group consisting of methyl methane sulfonate (“sulfone type solvent includes, for example, dimethylsulfone” [0173]), ethyl .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watahiki et al (US 2014/0162143 Al) as applied to claim 11 above, and further in view of Sakai et al (US 2017/0309958 A1). Hereinafter referred to as Sakai.
Regarding claims 19 and 21, Watahiki discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, but does not disclose wherein: the neutral organic molecule is the carbonic acid ester, and the carbonic acid ester is one selected from the group consisting of butylene carbonate, vinylene carbonate, fluoroethylene carbonate, 4,5-difluoroethylene carbonate, 4,4,4- trifluoroethylene carbonate, fluoromethyl ethylene carbonate, trifluoromethyl ethylene carbonate, 4-fluoropropylene carbonate, 5-fluoropropylene carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl isopropyl carbonate, and derivatives thereof; and 
wherein: the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester is one selected from the group consisting of, tributyl phosphate, trifluoroethyl phosphate, tritolyl phosphate, and derivatives thereof.
However, Sakai discloses a nonaqueous electrolyte liquid for an alkaline earth metal secondary battery (“electrolytic solution for a sodium-ion secondary battery” [0017]) that comprises a nonaqueous solvent containing a neutral organic molecule (“non-aqueous solvent” [0017]), an alkaline earth metal cation (“alkaline-earth metal ion” [0059]), another organic molecule (“third solvent” [0053]), and an anion (“anion” [0029] or “first anion” [0030]). Sakai teaches wherein: the neutral organic molecule is the carbonic acid ester (“cyclic carbonate” [0054]), and the carbonic acid ester is one selected from the group consisting of butylene carbonate, vinylene carbonate ([0054]), fluoroethylene carbonate ([0054]), 4,5-difluoroethylene carbonate (“difluoroethylene carbonate” [0054]), 4,4,4- trifluoroethylene carbonate, 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the nonaqueous electrolyte liquid of Watahiki in view of Sakai wherein: the neutral organic molecule is the carbonic acid ester, and the carbonic acid ester is one selected from the group consisting of butylene carbonate, vinylene carbonate, fluoroethylene carbonate, 4,5-difluoroethylene carbonate, 4,4,4- trifluoroethylene carbonate, fluoromethyl ethylene carbonate, trifluoromethyl ethylene carbonate, 4-fluoropropylene carbonate, 5-fluoropropylene carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl isopropyl carbonate, and derivatives thereof, in order to achieve enhanced cycle characteristic and rate characteristic for the alkaline earth metal secondary battery.
Furthermore, Sakai teaches wherein: the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester (“fluorophosphates ester” [0042]) is one selected from the group consisting of, tributyl phosphate, trifluoroethyl phosphate (“2,2,2-trifluoroethyl phosphate” [0046]), tritolyl phosphate, and derivatives thereof. Sakai teaches ensured high flame retardancy and excellent charge-discharge characteristics when the nonaqueous electrolyte liquid contains the neutral organic molecule that is the phosphoric acid ester ([0047]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the nonaqueous electrolyte liquid of Watahiki in view of Sakai wherein: the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester is one selected from the 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721